Citation Nr: 1528109	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  02-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 19, 2009, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to March 1980.

This appeal to the Board of Veterans' Appeals arose from a November 2011 rating decision in which the RO, inter alia, awarded a TDIU, effective November 15, 2010.  In December 2011, the Veteran filed a notice of disagreement (NOD) with the effective date assigned.  A statement of the case (SOC) was issued in May 2012, and the Veteran's attorney filed a substantive appeal in June 2012.

Notably, the TDIU claim stems from a May 2005 claim for increased rating for the Veteran's service-connected low back strain.  Significantly, during the pendency of the May 2005 claim, in November 2010, the Veteran's attorney requested entitlement to a TDIU based, in part, on the Veteran's service-connected low back strain.  In an April 2011 remand, the Board took jurisdiction of the TDIU issue as a component of the higher rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2012 the Board, inter alia, remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

In an August 2013 decision, the Board, inter alia, awarded an earlier effective date for the Veteran's award of a TDIU, specifically finding that a March 19, 2009 VA examination showed that the Veteran was totally disabled due to service-connected disabilities as of that date.  

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated the Board's August 2013 decision to the extent that it denied an effective date earlier than  March 19, 2009 for the assignment of the Veteran's TDIU; and returned this matter to the Board for further proceedings consistent with the Memorandum Decision.  Notably, the Board's decision regarding all other matters addressed in the August 2013 decision was not disturbed.  

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic files on Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in VBMS reveals the November 2014 Memorandum Decision.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In May 2005, the Veteran filed a claim for an increased rating for his service-connected low back strain.

3.  The Veteran stopped working on April 10, 2007.  

4.  In correspondence received by VA on August 13, 2008, the Veteran wrote that he could not work because his conditions were "getting worse."  

5.  During the pendency of the May 2005 claim for an increase, in November 2010, the Veteran's attorney requested entitlement to a TDIU based, in part, on the Veteran's service-connected low back strain; the Board subsequently took jurisdiction of the TDIU claim as a component of the claim for higher rating.  

6.  The Veteran met the schedular requirements for assignment of a TDIU beginning April 1, 2006 based on a combined etiology of the low back, left knee, and headache disorders stemming from a May 1979 motor vehicle accident (making the combined rating for these disorders 60 percent).

7.  Prior to August 13, 2008, there was no pending claim for a TDIU pursuant to which the benefit ultimately awarded could have been granted.


CONCLUSION OF LAW

An effective date of August 13, 2008  for the award of a TDIU due to service connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In connection with the claim on appeal, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II. Analysis

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date for an award of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §3.151(a)  .

The basic facts pertinent to the matter on appeal are not in dispute.  Based on the Veteran's May 2005 claim for service connection for headaches and dizziness and claim for an increased rating for service-connected low back strain, in a  January 2006 rating decision, the RO granted service connection for headaches, assigning a 0 percent (noncompensable) rating, effective May 17, 2005; and denied a rating  in excess of 40 percent for low back strain.  The Veteran timely appealed the assignment of a noncompensable rating for headaches and the denial of a rating in excess of 40 percent for service-connected low back strain.  

In an  October 2009 decision, an RO Decision Review Officer granted a 100 percent temporary total rating based on a need for left knee surgery, pursuant to 38 C.F.R. § 38 C.F.R. § 4.30, from February 21, 2006 through March 31, 2006; and assigned a  10 percent rating, effective April 1, 2006; and granted a 10 percent rating for headaches with dizziness, effective May 17, 2005.  In November 10, 2010 correspondence, the Veteran's attorney requested a TDIU based, in part, on the Veteran's service-connected low back strain.  A November 2011 rating decision granted an increased rating of 30 percent for service-connected headaches with dizziness and granted a TDIU, each  effective November 15, 2010.  Subsequently, in an August 2013 decision, the Board awarded an earlier effective date for the Veteran's award of a TDIU, specifically finding that a March 19, 2009 VA examination showed that the Veteran was totally disabled due to service-connected disabilities as of that date.  

According to the Veteran's May 2011 VA Form 21-8940, Veterans Application For Increased Compensation Based On Unemployability, he last worked full time on April 10, 2007 as a security guard for a private company.  Reportedly, he stopped working due to back, left knee, left ankle, and headaches/ dizziness disabilities.  Significantly, in the November 2014 Memorandum Decision, the Court directed the Board to review an August 13, 2008, statement in support of claim in which the Veteran stated: "I cannot work because of my conditions is (sic) getting worse."

Initially, under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  

In this case, the Veteran met the schedular requirements for assignment of a TDIU beginning April 1, 2006, based on the common  etiology of the low back, left knee, and headache disorders stemming from a May 1979 motor vehicle accident (making the combined rating for these disorders 60 percent).  38 C.F.R. § 4.16(a)(2) ("For the above purpose of one 60 percent disability rating... the following will be considered as one disability (2) disabilities resulting from common etiology or a single accident.").  

In this case, there are two possibilities for an earlier effective date-August 13, 2008, the date the informal TDIU claim was filed, or April 1, 2006 ,the date that the Veteran's service-connected disabilities met the  percentage requirements for a schedular  TDIU award under 38 C.F.R. § 4.16(a), Under the provisions of 38 C.F.R. § 3.400(o)(2), a claim for increase (such as a TDIU claim) may be effective as of the earliest date that it was factually ascertainable that an increase in disability occurred if a claim is received within one year of that date.  While the Veteran met the schedular criteria for a TDIU as of April 1, 2006, the record shows that he was gainfully employed until April 10, 2007.  Also, the Veteran did not file an  informal claim for a TDIU until August 13, 2008, more than one year after the date he  stopped working.  

Under these circumstances, the Board finds that, as the Veteran met the schedular requirements of 38 C.F.R. § 4.16(a) at the time of his August 13, 2008 informal claim, and since the evidence on file suggests that from that time, the nature and severity of the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment, the appropriate effective date for the award of a TDIU is August 13, 2008.  See 38 C.F.R. § 3.400(o)(2).


ORDER

A TDIU is granted from August 13, 2008, subject to the legal authority governing the payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


